ATTORNEYGENERAL                      OF   TEXAS
                                               GREG        ABBOTT




                                                    July 21,2006



    The Honorable Leticia Van de Putte, R.Ph.               Opinion No. GA-0445
    Chair, Committee on Veteran Affairs
        and Military Installations                          Re: Whether under Education Code section
    Texas State Senate                                      54.203(a) the governing board of an institutionbf
    Post Office Box 12068                                   higher education must exempt an honorably
    Austin, Texas 7871 l-2068                               discharged veteran from the payment of dues,
                                                            fees, and charges if the veteran is not a United
                                                            States citizen (RQ-0433-GA)

    Dear Senator Van de Putte:

              You ask whether under Education Code section 54.203(a) the governing board of an
    institution of higher education must exempt an honorably discharged veteran from the payment of
    dues, fees, and charges if the veteran is not a United States citizen.’ See TEX. EDUC. CODE ANN.
    § 54.203(a) (Vernon 2006). Section 54.203(a) requires the governing board of an institution of
    higher education to exempt certain honorably discharged veterans from the payment of dues, fees,
    and charges:

                             The governing board of each institution of higher education
                     shall exempt the following persons from the payment of all dues,
                     fees, and charges, including fees for correspondence courses but
                     excluding property deposit fees, student services fees, and any fees or
                     charges for lodging, board, or clothing, provided the persons seeking
                     the exemptions were citizens of Texas at the time they entered the
                     services indicated and have resided in Texasfor at least theperiod of
                     12 months before the date ofregistration:

                            (1) all nurses and honorably discharged members of the
                     armed forces of the United States who served during the Spanish-
                     American War or during World War I;



               ‘See Letter from Honorable Leticia Van de Putte, R.Ph., Chair, and Honorable Craig Estes, Vice-Chair,
    Committee on Veteran Affairs and Military Installations, Texas State Senate, to Honorable Greg Abbott, Attorney
    General of Texas (Jan. 17, 2006) (on tile with the Opinion Committee, a/so mailable at http://www.oag.state.tx.us)
g
    [hereinafter Request Letter].
The Honorable Leticia Van de Putte, R.Ph. - Page 2                      (GA-0445)




                         (2) all nurses, members of the Women’s Army Auxiliary
                 Corps, members of the Women’s Auxiliary Volunteer Emergency
                 Service, and all honorably discharged members of the armed forces
                 of the United States who served during World War II     ;

                         (3) all honorably discharged men and women of the armed
                 forces of the United States who served during the national emergency
                 which began on June 27,1950, and which is referred to as the Korean
                 War; and

                         (4) all persons who were honorably discharged from the
                 armed forces of the United States after serving on active militaty duty
                     for more than 180 days and who served a portion of their active
                 duty during:

                                  (A)     theColdWar...;

                                  (B)     the Vietnam era.          ;

                                  (C)     the Grenada and Lebanon era.              ;

                                  (D)     the Panama era.       ;

                                  (E)     the Persian Gulf War           ;

                                  (F) the national emergency by reason of certain
                           terrorist attacks that began on September 11,200 1; or

                                 (G) any future’ national               emergency       declared   in
                           accordance with federal law.’

Id. 5 54.203(a) (emphasis added). Under subsection(d), “every applicant claiming the,benefit of an
exemption” must prove that he or she “fultills the necessary citizenship and residency requirements.”
Id. § 54.203(d).

         Attorney General Opinion GA-0347, issued in August 2005, determines that the phrase
“citizens of Texas” in section 54.203(a) encompasses two requirements: first, the individual must
have been a United States citizen at the time the individual entered the service; and second, the
individual must have resided in Texas at the time the individual entered the service. See Tex. Att’y
Gen. Op. No. GA-0347 (2005) at 3 (quoting Tex. Att’y Gen. Op. No. H-481 (1974) at 3). Thus,



         *We use the term %teran”       to encompass members of the United States amed forces as well as nurses and
members   of the wbmen’s auxiliaries    who are included under section 54203(a)(1)-(2). See TEX. EDUC. CODE ANN.
5 54.203(a)( lt(2) (Vernon 2006).
The Honorable Leticia Van de Putte, R.Ph. - Page 3            (GA-0445)




section 54.203 on its face exempts from the payment of higher-education tuition and certain fees “a
veteran who (1) was a United States citizen and a Texas resident at the time he or she entered the
service and (2) has resided in Texas for at least 12 months” before registering in an institution of
higher education. Id. You now ask that we clarify Opinion GA-0347 “on the specific question of
whether or not a recipient must be a US. citizen to be eligible for benefits” under section 54.203(a).
Request Letter, supra note 1, at 1.

          The surest method of ascertaining the legislature’s intent with respect to a particular statute
is to rely on the statute’s unambiguous plain language. See Fitzgerald v. Advanced Spine Fixation
Sys., Inc., 996 S.W.2d 864,866 (Tex. 1999) (reason&g that “ordinary citizens should be able to rely
on” a statute’s plain language; moreover, a court that strays from the plain language risks
“encroaching on the Legislature’s function to determine what the law should be”); accord City
of Galveston v. Tex: Gen. Lund OfJice, No. Ol-04-01096-CV, 2006 WL 1041151, at *3 (Tex.
App.-Houston       [ 1st Dist.] April 20,2006, pet. granted) (stating that statutory words “should be the
surest guide to the Legislature’s intent”). As Opinion GA-0347 interprets section 54.203(a)‘s plain
language, an honorably discharged veteran is entitled to receive benefits under section 54.203(a) if
he or she was a United States citizen and a resident of Texas at the time he or she entered the service;
the veteran also must have resided in Texas for at least 12 months before registering in a Texas
institution of higher education.

         Section 54.203(a) does not expressly require United States citizenship at the time an
honorably discharged veteran who had been a United States citizen prior to entering the service
registers in the institution of higher education. Rather, if an honorably discharged veteran who was
a citizen of Texas and the United States at the time he or she entered the service but has since lost
or given up citizenship, section 54.203(a) does not facially withhold bene’rits from the veteran so
long as he or she has resided in Texas for 12 months prior to registering in an institution of higher
education.    Thus, consistent with section 54.203(a)‘s plain language, an honorably discharged
veteran who was a United States citizen and Texas resident at the time he or she entered the service
need not be a United States citizen at the time the veteran registers in a Texas institution of higher
education, so long as the veteran has resided in Texas for at least 12 months before registering.
     The Honorable Leticia Van de Putte, R.Ph. - Page 4         (GA-0445)




                                           SUMMARY

                            To receive benefits under Education Code section 54.203(a),
                   an honorably discharged veteran must (1) have been a United States
                   citizen and Texas resident at the time he or she entered the service
                   and (2) have resided in Texas for at least 12 months at the time
                   the veteran registers in an institution of higher education. Section
                   54.203(a) does not require that the veteran be a United States citizen
                   at the time he or she registers in the institution of higher education.




     KENT C. SULLIVAN
     First Assistant Attorney General

     ELLEN L. WITT
,e   Deputy Attorney General for Legal Counsel

     NANCY S. FULLER
     Chair, Opinion Committee

     Kymberly K. Oltrogge
     Assistant Attorney General, Opinion Committee